EXHIBIT 10.1

 

For additional information, contact

 

 

Investor Relations, (301) 419-7877

April 26, 2007

 

Email: info@spherix.com

 

SPHERIX SIGNS LETTER OF INTENT FOR THE SALE OF ITS INFORMATION SUBSIDIARY

Will Become Exclusively a Biotech Company

BELTSVILLE, MD, Spherix Incorporated (NASDAQ/SPEX) has signed a letter of intent
to sell the stock of its subsidiary, InfoSpherix Incorporated, to The Active
Network Inc.  Terms of the deal have not been disclosed.  InfoSpherix contracts
with government agencies to design, host, and operate park reservation services
and public service contact centers.

The letter of intent calls for an exclusivity period during which the definitive
agreement is to be finalized.  This agreement will be submitted to Spherix’s
stockholders for approval.  It is expected that the transaction can be completed
by the end of the summer.

The sale will allow Spherix to focus all of its efforts on biotechnology
products developed by the Company’s BioSpherix Division.  The highest priority
is to commercialize Naturlose®, which Spherix is studying as a treatment for
Type 2 diabetes.  Spherix has already developed the potential treatment through
Phase 1 and Phase 2 clinical trials, with a large-scale Phase 3 trial set to
begin by the end of this month.

With the influx of cash from the sale, Spherix will be better positioned to
accelerate research and development of Naturlose as well as other biotechnology
products.  It plans to begin acquiring the necessary resources, and intends to
seek additional funding and pharmaceutical partners to assist in completing
development of these products.

“This is a great win for all involved,” said Richard Levin, Spherix’s President
and CEO.  “Spherix gets the resources it needs to fully support Naturlose in the
most critical period of its development.  The Active Network gets the best park
reservations technologies and people available to help accelerate its own growth
in that market.  And as an Active subsidiary, InfoSpherix gets the dynamic
marketing vision and reach needed to get its innovative products and services
into a much broader and deeper market.  It will allow us to better serve our
clients.”

“The acquisition of InfoSpherix will enable The Active Network to substantially
expand its business in park reservations, a market where we see tremendous
opportunities,” said Matt Landa, president of The Active Network, Inc. “We look
forward to working with the InfoSpherix team to provide additional and enhanced
products and services to their current and future customer base.”

Certain statements contained herein are “forward looking” statements as defined
in the Private Securities Litigation Reform Act of 1995.  Because such
statements include risks and uncertainties, actual results may differ materially
from those expressed or implied.  Factors that could cause actual results to
differ materially from those expressed or implied include, but are not limited
to, those discussed in filings by the Company with the Securities and Exchange
Commission, including the filing on Form 8-K made on March 3, 1999.


--------------------------------------------------------------------------------


—OVER—

About Spherix Incorporated

Under its motto, “A World of Solutions,” Spherix’s mission is to create value
and increase shareholder wealth through innovations that benefit our clients and
the human condition. Spherix offers innovations in information technology,
knowledge management, and biotechnology.  InfoSpherix designs, hosts, and
operates real-time business and contact center solutions for government
agencies, with a major focus on public park agencies. InfoSpherix is a wholly
owned subsidiary of Spherix Incorporated, based in Beltsville, Maryland.  After
the sale of InfoSpherix, Spherix will devote its full effort to the new biotech
company.

About The Active Network, Inc.

The Active Network, Inc., based in San Diego, Calif., provides application
services technology and marketing access to community service and participatory
sports organizations, and is a leading online community for active lifestyles.

Our Internet address is http://www.spherix.com.

#  #  #  #  #  #

 


--------------------------------------------------------------------------------